Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to: Commission File Number 000-52338 SLM HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 42-1555574 (State of or other jurisdiction (IRS Employer of incorporation or organization) I.D. No.) 99 Sunnyside Blvd., Woodbury, NY 11797 (Address of Principal Executive Office) (866) 756-5323 (Registrants telephone number, including area code) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding as of October 30, 2008 Common stock, $.0001 par value TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 4 ITEM 4. CONTROLS AND PROCEDURES 4 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 6 SIGNATURE 7 i PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Index to Financial Statements Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 (audited) F1 Consolidated Statements of Operations (Unaudited) For the Nine and Three Months ended September 30, 2008 and 2007 F2 Consolidated Statements of Stockholders Deficiency (Unaudited) For the Nine Months ended September 30, 2008 F3 Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months ended September 30, 2008 and 2007 F4 Notes to Consolidated Financial Statements for September 30, 2008 and 2007 F5 1 SLM HOLDINGS, INC. and SUBSIDIARY CONSOLIDATED BALANCE SHEETS Unaudited Audited September 30, 2008 December 31, 2007 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable 10,466 23,402 Prepaid Expenses and Other Current Assets Total Current Assets Property and Equipment, Net Other Assets Intangible Assets, Net Goodwill Security Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable and Accrued Expenses $ $ Deferred Revenue 0 Deferred Compensation Equipment Loans Payable Notes Payable Notes Payable - Related Parties Convertible Notes Payable - Net of Discount Total Current Liabilities Long-Term Liabilities Note Payable - Venture Fund Equipment Loans Payable, net of current portion Total Long-Term Liabilities Total Liabilities Stockholders' Deficiency Preferred Stock - $.0001 par value, 10,000,000 Shares Authorized, None Issued and Oustanding at September 30, 2008 and December 31, 2007 - - Common Stock - $.0001 par value, 100,000,000 Shares Authorized, 64,135,833 and 59,285,833 Shares Issued and Outstanding at September 30, 2008 and December 31, 2007 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See Notes to the Consolidated Financial Statements F1 SLM HOLDINGS, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Nine Months Ended September For the Three Months Ended September 2008 2007 2008 2007 Revenues $ Operating Costs and Expenses Marketing and Advertising Consulting Fees Consulting Fees - Related Party - - - Rent - - Professional Fees Travel and Entertainment - Office ) Other General and Administrative Expenses, including $216,150 and $1,247,566 of Stock-Based Compensation for the Nine Months Ended September 30, 2008 and 2007, and $76,000 and $0 for the Three Months Ended September 30 2008 and 2007, respectively Depreciation and Amortization Total Operating Expenses Loss from Operations ) Interest Expense, Net Net Loss $ ) $ ) $ ) $ ) Net Loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding 61,420,277 44,962,520 63,535,833 49,284,916 See Notes to the Consolidated Financial Statements F2 SLM HOLDINGS, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS DEFICIENCY (UNAUDITED) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at January 1, 2008 $ $ $ ) $ ) Issuance of Common Stock in connection with Financing 2 Issuance of Common Stock in connection with Conversion Issuance of Common Stock in connection with Services Net Loss ) ) Balance at September 30, 2008 $ $ $ ) $ ) See Notes to the Consolidated Financial Statements F3 SLM HOLDINGS, INC. and SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 2008 2007 Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided By (Used In) Operating Activities: Depreciation and Amortization Issuance of Stock Based Compensation Issuance of Common Stock for Interest Issuance of Note Payable for Services - Issuance of Convertible Note Payable for Services - Changes in assets and liabilities: Accounts Receivable ) Prepaid Expenses ) Employee Advances - ) Security Deposits - Accounts Payable and Accrued Expenses Deferred Revenue - Deferred Compensation Net Cash Provided By (Used In) Operating Activities ) Cash Flows from Financing Activities: Proceeds from Issuance of Common Stock, Net of Costs - Proceeds from Issuance of Common Stock for Exercise of Warrant - Payments to Equipment Loan Payable ) ) Repayments of Notes Payable ) ) Proceeds from Convertible Notes Net Cash (Used In) Provided By Financing Activities ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents - Beginning of Period CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Schedule of Non-Cash Financing Activities: Issuance of Common Stock in connection with Conversion of Convertible Notes and Related Interest $ $ Issuance of Common Stock in connection with Financing - Issuance of Common Stock in connection with Services - Issuance of Common Stock in connection with Asset Purchase Agreement - See Notes to the Consolidated Financial Statements F4 SLM HOLDINGS, INC. Notes to Consolidated Financial Statements September 30, 2008 and 2007 Note 1 - Nature of the Business Sales Lead Management, Inc. (SLM) was incorporated as a New York corporation on May 10, 2001. SLM has developed software tools and data files which are provided via an application service provider (ASP) model to a variety of sales professionals throughout the country. SLMs technology allows the users to access The Brokers e-Vantage (TBEV) system, a prospect management and lead fulfillment solution for financial professionals. SLM has devoted substantially all its efforts to raising capital. The accompanying unaudited condensed consolidated financial statements of SLM have been prepared by the Company in accordance with generally accepted accounting principles for interim financial information and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements for the year ended December 31,2007, and the notes thereto included in the Company's Annual Report on Form 10-KSB filed with the United States Securities and Exchange Commission on April 15, 2008. Results of consolidated operations for the interim periods are not necessarily indicative of a full year's operating results. Note 2 - Going Concern The accompanying consolidated financial statements have been prepared on a basis which assumes that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company has a limited operating history and has incurred losses from operations since its inception. These circumstances raise substantial doubt about the Companys ability to continue as a going concern. Managements plans with regard to these matters include continued development and marketing of its products as well as seeking additional financing arrangements. Although, management continues to pursue these plans, there is no assurance the Company will be successful in obtaining sufficient fees from its products or financing on terms acceptable to the Company. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 3 - Summary of Significant Accounting Policies Principles of Consolidation The consolidated Financial Statements include the accounts of SLM Holdings, Inc., the parent company, and its wholly-owned subsidiary, Sales Lead Management, Inc., after elimination of all material intercompany accounts, transactions, and profits. Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Intangible assets Intangible assets are initally measured based on their estimated fair values. Intangible assets are being amortized on a straight-line basis over either a 10 year period or over the contract period. F5 SLM HOLDINGS, INC. Notes to Consolidated Financial Statements (contd) September 30, 2008 and 2007 Note 3 - Summary of Significant Accounting Policies (continued) Impairment of Goodwill The Company evaluates the carrying value of goodwill during the fourth quarter of each year and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to: (1) a significant adverse change in legal factors or in business climate, (2) unanticipated competition, or (3) an adverse action or assessment by a regulator. When evaluating whether goodwill is impaired, the Company compares the fair value of the reporting unit to which the goodwill is assigned to the reporting units carrying amount, including goodwill. The fair value of the reporting unit is estimated using a combination of the income, or discounted cash flows, approach and the market approach, which utilizes comparable companies data. If the carrying amount of a reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. The Companys evaluation of goodwill is completed at year end, the results at December 31, 2007 resulted in no impairment losses. Revenue Recognition Revenues from its software tools and data services are recognized ratably as earned over the term of the subscriptions. The Company invoices and is paid on a monthly basis for access to its proprietary software and database. Recent Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments - An Amendment of FASB No. 133 and 140. The purpose of SFAS statement
